     Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 1 of 6 PageID #: 1837




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

UNITED STATES OF AMERICA
ex rel. KEVIN GRAY                                                                  PLAINTIFF

v.                                                              NO.: 3:15-CV-127-MPM-JMV

MITIAS ORTHOPAEDICS, PLLC,
AND HANNA M. MITIAS, M.D.                                                        DEFENDANTS

                                             ORDER

        This matter is the court on Defendants’ Amended Joint Motion to Compel a 30(b)(6)

Deposition of the Federal Drug Administration (“FDA”) to give deposition testimony on certain

topics [154]. For the reasons discussed below, the motion is granted in part and denied in part.

                                           Discussion

        The instant motion seeks to compel an FDA representative to address three general topics,

each of which includes multiple subtopics. The three general topics are: (1) The FDA’s interactions

with U.S. Compounding in or around 2015 related to the manufacture, production and distribution

of hyaluronic acid to medical providers; (2) the FDA’s oversight of any 503B outsourcing facility

that was reporting the manufacture and distribution of hyaluronic acid mixed with lidocaine from

2008-2014; and (3) the FDA’s evaluation of whether hyaluronic acid used to treat osteoarthritis of

the knee meets the definition of a medical device. The Government asserts generally that the

information sought is not discoverable.

        In the undersigned’s view, because discoverable information is that which is relevant to a

claim or defense at issue in the case, it is necessary to first determine what these claims and

defenses are in order to resolve the instant discovery dispute. This seemingly simple assessment

however is complicated by a number of material changes to the specific acts of wrongdoing
   Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 2 of 6 PageID #: 1838




complained of over the course of the six-year pendency of this action, all as evidenced by the

amended pleadings and representations regarding the same made in briefing.

       For example, when this action was filed by Relator in 2015, it was asserted that the

wrongful conduct complained of (aside from some service-related matters not relevant here) was

the alleged use of compounded hyaluronic acid for treatment of osteoarthritis of the knee.

According to the complaint, the use of compounded hyaluronic acid was a dangerous, illegal, and

non-reimbursable event, for which the Defendant improperly billed Medicare by representing the

product utilized to have actually been a brand name hyaluronic acid approved by the FDA.

Approximately 5 years later, the Government elected to intervene and in their complaint reiterated

the Relator’s claims that the hyaluronic product at issue was not FDA approved, as were eight

name brand hyaluronic acid products, and that because compounded hyaluronic acid was a

“device” rather than a drug, it had to be FDA approved in order for a provider, such as the

Defendants, to administer the same to patients and seek reimbursement for the product by the

government. Further, the Government asserted that because the compounded hyaluronic acid at

issue was a “device” and was not FDA approved, it was deemed a misbranded and adulterated

product.

       Then, on June 18, 2021, the Government filed its first amended complaint, and of relevance

here, left only a single reference to the word “device,” omitting, entirely, according to repeated

representations in briefing and in open court, that the claim that compounded hyaluronic acid was

a “device” and as such had to have FDA approval for use and reimbursement, was abandoned. The

Defendants have denied any wrongdoing in response to the first amended complaint, but assert in

the alternative, that even if they submitted billings intended only for approved brand name

hyaluronic acid products, they are nevertheless entitled to a credit or offset for the amount of
   Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 3 of 6 PageID #: 1839




reimbursement they would have received if they had sought reimbursement for the compounded

hyaluronic acid under the miscellaneous “J” code, J3490. The Government now concedes this code

allows for reimbursement to a provider for administration of a compounded hyaluronic acid to

patients.

        Shortly after the first amended complaint was filed, the Defendants noticed and took the

30(b)(6) deposition of CMS, the government agency responsible for responding to provider

requests for reimbursement of products administered to, among others, Medicare eligible patients.

Promptly thereafter, the Defendants noticed the instant motion to compel the 30(b)(6) of the FDA.

        In the briefing in response to the motion, the Government asserts that much of the discovery

sought from the FDA is not relevant because the conduct complained of, and for which damages

are sought, has been significantly narrowed since this action was filed. Specifically, the

Government represents that it has “abandoned” its theory that: (1) “FDA-approval is a requirement

for reimbursement of compounded Hyaluronic Acid Products”; (2) “FDA’s classification of the

Hyaluronic Acid Products has any impact on coding or reimbursement”; (3) any contention that

“there is anything inherently wrong with the purchase, use, or even billing of compounded HA

Products (if done correctly)”; (4) any claim that the compounded hyaluronic acid at issue in this

case was “misbranded or adulterated”; and (5) any claim that compounded hyaluronic acid was

“per se non-reimbursable.” See Pls.’ Resp. in Opp’n at 3-4. [167].

        According to the Government, what is left of its claims (aside from certain claims

concerning services not relevant here) “is a straightforward case about whether Defendants

knowingly used a billing code for a product that was not covered by that billing code.” Id. at 2.

Consistent with its assertion that the claim has thus narrowed, the Government asserts with respect

to the deposition of the FDA, that: (1) the “FDA does not process or pay claims to Federal Health
   Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 4 of 6 PageID #: 1840




Programs for reimbursement, nor does it promulgate payment rules”; the CMS [not FDA]

“determines when and how to assign billing codes, how much to reimburse under the code and

when to reimburse”; and “there is no testimony that FDA can give that would change Defendants’

billing obligation or CMS’s reimbursement decision for the Hyaluronic Acid Products.” Id. at 3.

In short, the Government represents that because it has abandoned its theory that there’s anything

inherently wrong with the purchase, use or even billing of compounded hyaluronic acid, if done

correctly, there is no need to discover how FDA investigated or engaged with compound

pharmacies who supplied providers with compounded hyaluronic acid, subjects addressed in

30(b)(6) general topics 1 and 2 described above.

       On the other hand, the court notes that, according to the Government, FDA product

approval is a signal to CMS that the product is “safe and effective,” and being “safe and effective”

is one of the statutorily mandated factors to establish that the product is “reasonable and necessary”

so as to ever be reimbursable under Medicare. Id. at 3-4. Moreover, according to the 30(b)(6)

designee of CMS (who also serves as a designated expert for the Government), it is the FDA, not

CMS, who would make the determination that the compounded hyaluronic acid in this case was

safe and effective so as to qualify for reimbursement under the miscellaneous J code referenced

above. Specifically, the CMS 30(b)(6) designee, Dr. Perez-Schaening testified:

               Q: So let’s assume that a pharmacy is compounding hyaluronic acid
               in a manner that is in compliance with the Food, Drug and Cosmetic
               Act.
               A: Uh-huh.

               Q: CMS has not told the MAC that it should not pay for that
               compound from that pharmacy and someone submits a claim on
               using HCPCS Code J3490 and they identify that product and
               provide the invoice.
               A: Uh-huh.

               Q: That is a covered reimbursable claim, it is not?
   Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 5 of 6 PageID #: 1841




               A: It could be denied.

               Q: On what basis?
               A: Because, as I say, payment is not coverage. Coverage, you have
               to evaluate that it is reasonable and necessary for a particular patient.

               Defs.’ Reply at 2; (internal citations omitted). [174]

       According to Dr. Schaening-Perez, “one of the criteria of reasonable and necessary is that

the agent is deemed safe and effective.” Id. at 2-3. When asked if he deemed the compounded

hyaluronic acid from U.S. Compounding as dangerous, Dr. Schaening-Perez said that he “did not

deem it safe and effective.” Id. at 3. Dr. Schaening-Perez testified that, aside from unusual

circumstances not relevant here, the FDA would have to determine that the compounded product

was safe and effective. “[I]t wouldn’t be done by me. It would be a - - FDA, one of their - - their

inspections.” Id.

       In view of the foregoing, the undersigned is persuaded that although the Defendants have

not demonstrated how the FDA’s testimony would be relevant on what the Government describes

as its only remaining claim of wrongdoing – the simple issue of whether Defendants, with the

requisite scienter, billed the Government for reimbursement of a product they did not administer

– the Defendants have demonstrated a need to inquire of the FDA on general topics 1 and 2

(including subparts) in so far as those subjects relate to the safety and effectiveness of the

compounded hyaluronic acid at issue in this case. This is relevant because, as noted, Defendants

assert that, even if they incorrectly billed for the administration of compounded hyaluronic acid

under the wrong code, they could have billed for the compounded hyaluronic acid, and been

reimbursed for it under Code J3490, entitling them to an offset against any monies found to be

owed as result of the alleged incorrect billing.
   Case: 3:15-cv-00127-MPM-JMV Doc #: 189 Filed: 08/26/21 6 of 6 PageID #: 1842




       In conclusion, given this recent testimony of the Government’s expert and the CMS

30(b)(6) designee, Dr. Schaening-Perez, the topics that concern FDA’s view or position with

respect to the safety and effectiveness of the compounded hyaluronic acid in this case are relevant

on an issue that is alive in the case and thus properly the subject of discovery. Accordingly, the

court orders that the Defendants may inquire of the FDA on general topics 1 and 2 specified above,

including their subtopics, but limited to the extent these subjects relate to or concern the safety and

effectiveness of the subject compounded hyaluronic acid. Except as granted, the motion is denied.

       SO ORDERED, this, the 26th day of August, 2021.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
